943 A.2d 470 (2007)
285 Conn. 905
In re JUDICIAL INQUIRY NO. 2005-02.
Supreme Court of Connecticut.
Decided December 20, 2007.
Glenn E. Coe and Proloy K. Das, Hartford, in support of the petition.
Michael A. Georgetti, Hartford, in opposition.
The petition by the intervenor panel of judges for certification for appeal from the Appellate Court, 104 Conn.App. 398, 934 A.2d 248, is granted, limited to the following issues:
"1. Whether the Appellate Court properly determined that it had subject matter jurisdiction to consider a petition for review of a General Statutes § 54-47b (4) panel's denial of a request to disclose statutorily sealed documents?
"2. If so, whether the Appellate Court properly determined that the application to the panel of judges and the panel of judges' order of an investigation into the commission of a crime, may be disclosed as a part of the grand jury's investigation?
"3. If so, whether the `public interest' that the Appellate Court directed the panel of judges to evaluate on remand refers to the policy interest in grand jury privacy or the policy interest in public disclosure?"
The Supreme Court docket number is SC 18069.